Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/10/2021, are accepted and do not introduce new matter. 
Claims 1, 2, 4 and 8-17 are pending; claims 3, 5-7 and 18-20 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Swartz (Reg. No. 62,394) on 03/07/2022.
The TITLE of application has been amended as follows: 
“Coupling for a Drinking Straw”
The CLAIMS of application have been amended as follows:
1. A drinking straw comprising: a first elongate member comprising: a first tube having a first end with a first external circumference and a second end with a second external circumference greater than the first external circumference of the first end of the first tube 
2. The drinking straw of claim 1 wherein the first end of the second tube is configured to receive and carry the first end of the first tube.  
4. The drinking straw of claim 1 wherein the first end of the second elongate member has an interior diameter greater than an exterior diameter of the first end of the first elongate member.  
8. The drinking straw of claim 1 wherein the second tube has a first portion having a first interior diameter and a second portion having a second interior diameter less than the first interior diameter.  
9. The drinking straw of claim 8 wherein the second tube has a transition portion located between the first portion and the second portion and the transition portion has a tapered interior diameter.  
drinking straw of claim 9 wherein the tapered interior diameter of the transition portion forms a 135-degree angle with respect to an interior surface of the second portion.  
11. The drinking straw of claim 8 wherein the second tube has a third portion having a third interior diameter greater than the first interior diameter.  
12. The drinking straw of claim 11 wherein the second magnet is secured to an interior surface of the third portion.  
13. The drinking straw of claim 12 wherein the second magnet covers an entirety of the interior surface of the first portion.  
14. The drinking straw of claim 1 wherein the system further comprises: a receiving component configured to carry the first elongate member and second elongate member in the nested configuration; and a lid component configured to secure to an open end of the receiving component to store the first and second elongate members within a cavity defined by an interior surface of the receiving component and lid component.  
15. The drinking straw of claim 14 wherein the receiving component further comprises a post secured to an interior side of a closed end of the receiving component and wherein the post is configured to engage the first end of the first elongate member.  
16. The drinking straw of claim 15 wherein the receiving component further comprises a third magnet secured to the post and configured to attract the first magnet of the first elongate member in the nested configuration.  
17. The drinking straw of claim 16 wherein the third magnet surrounds and entirety of a circumference of the post.


Allowable Subject Matter
Claims 1, 2, 4 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the prior art fails to teach a drinking straw comprising: a first elongate member comprising: a first tube having a first end with a first external circumference and a second end with a second external circumference greater than the first external circumference of the first end of the first tube wherein the first end of the first tube has a recess defined by an area of the first end having the first external circumference, and 
a first magnet secured to and covering an entirety of the recess; and a second elongate member comprising: a second tube having a uniform external circumference between a first end and a second end, and a second magnet secured to an internal surface of the second tube proximate the first end of the second tube; and wherein the first elongate member and the second elongate member are positionable into a coupled configuration defined by the first magnet and second magnet configured to attract one another and secure the first end of the first tube to the first end of the second tube in a coupled configuration; and wherein the first elongate member and second elongate member are positionable into a nested configuration wherein in the nested configuration the second end of the second elongate member receives the second end of the first elongate member.
	Examiner asserts that Pepper (U.S. 10,123,641) is the closest prior art to claimed invention. As it can be seen in the annotated figure below, Pepper does not teach a nested 

    PNG
    media_image1.png
    360
    757
    media_image1.png
    Greyscale

	Pepper only teaches a coupled configuration, but not a nested configuration, as claimed. Since Pepper teaches internal tubing 200, the second end of the second tube cannot receive the second of the first tube. Examiner notes that regardless of which tube (104) is interpreted as either the first or second tube, the device of Pepper still fails to teach both a coupled and a nested configuration. Modifying Pepper would not be obvious since internal tubing 200 would have to be removed in order to achieve the nested configuration, which would against the intended use of Pepper. Furthermore, the second ends of both tubes have the same diameter and as such the second end of the second tube would not be able to receive the second end of the first tube, as it is claimed.
	Examiner asserts that the prior art fails to teach a tubing device in which two tubes, having a magnet on their respective first ends, are configurable such that the first tube and the second tube are positionable into a coupled configuration defined by the first magnet and and wherein the first tube and second tube are positionable into a nested configuration wherein in the nested configuration the second end of the second elongate member receives the second end of the first elongate member.
	All other pending claims are allowed for further limiting claim 1, from which they depend on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752